          Case 1:19-cv-02835-DLF Document 7 Filed 10/09/19 Page 1 of 10



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



American Immigration Lawyers Association,          1:19-cv-02835-DLF
1331 G Street, NW Suite 300                        Honorable Judge Dabney L.
Washington, D.C. 20005-3142                        Friedrich

Parrilli Renison, LLC
610 SW Broadway Suite 505
Portland, Oregon 97205
                    Plaintiffs,

   v.
Kenneth Cuccinelli, in his Official Capacity,
Acting Director, U.S. Citizenship and
Immigration Services,
c/o Office of the General Counsel
245 Murray Lane, SW
Mail Stop 0485
Washington, DC 20528-0485

U.S. Citizenship and Immigration Services;
c/o Office of the General Counsel
245 Murray Lane, SW
Mail Stop 0485
Washington, DC 20528-0485
                   Defendants.


     PLAINTIFFS’ REPLY MEMORANDUM TO DEFENDANTS’
 OPPOSITION TO THE MOTION FOR A TEMPORARY RESTRAINING
                         ORDER

        Pursuant to Local Rule 7(d), Plaintiffs hereby submit this reply

memorandum to Defendants opposition to the motion for a temporary restraining
                                           1
          Case 1:19-cv-02835-DLF Document 7 Filed 10/09/19 Page 2 of 10




order. See Defendant’s Opposition, ECF No. 5. On October 7, 2019, Plaintiffs

moved for a temporary restraining order due to the failure of Defendants to publish

and make available for use finalized forms necessary to complete, prepare, and file

for immigration benefits and provide for a reasonable transition period between the

current and yet-to-be published forms. See Motion for Temporary Restraining

Order, ECF No. 2. On October 8, 2019, Defendants filed its opposition in which it

addressed the Minute Order of the Court directing Defendants to address the issues

of standing and irreparable harm. See Defendant’s Opposition, ECF No. 5.

Defendants’ assertions warrant this reply and the pleadings warrant the grant of

Plaintiffs’ motion for a temporary restraining order to maintain the status quo.

   I.      PLAINTIFS HAVE SHOWN A LIKELIHOOD OF STANDING

        Plaintiffs have adequately established a likelihood of standing. The

Supreme Court has made clear that standing under Article III of the United States

Constitution requires only that “[a]t least one plaintiff . . . have standing to seek

each form of relief requested in the complaint.” Town of Chester v. Laroe Estates,

Inc., --- U.S. ---, 137 S. Ct. 1645, 1651 (2017); Rumsfeld v. Forum for Acad. &

Institutional Rights, Inc., 547 U.S. 47, 52 n.2, 126 S. Ct. 1297 (2006) (“the

presence of one party with standing is sufficient to satisfy Article III case-or-

controversy requirement.”); see also Military Toxics Project v. EPA, 146 F.3d 948,

954 (D.C. Cir. 1998).

                                           2
        Case 1:19-cv-02835-DLF Document 7 Filed 10/09/19 Page 3 of 10




      Defendants failure to make necessary immigration forms available for use

and provide for a reasonable transition period is an injury directly to Parrilli

Renison that is likely to be redressed by the requested relief. Lujan v. Defs. Of

Wildlife, 504 U.S. 555, 590, 112 S. Ct. 2130 (1992). While Defendants assert that

draft forms published to www.regulations.gov, clearly marked “Not for

Production” absolves any injury or harm to Parrilli Renison on an organizational

basis, see Defendant’s Opposition at 5-7, the allegations within the complaint and

the evidence attached to Plaintiffs motion for a temporary restraining order, taken

as true as they must at this stage, demonstrate the direct imminent and irreparable

injuries to Plaintiff due to Defendants’ failure to issue forms that can be used now

to prepare for applications that need to be filed on October 15, 2019, and

thereafter. See Complaint at ¶¶ 28, 30-32, 35-43, 46-47; ECF No. 1.; Affidavit of

Brent Renison, Exhibit A, ECF No. 2. The injury and harm, irreparable, is three-

fold: (1) the finalized version of the immigration forms have not been issued as of

today; (2) the draft forms cannot be used for filing; and (3) even if issued, it is

arbitrary and capricious for the agency to expect that anyone could properly advise,

use, and understand the forms for purposes of filing in 3 business days, including

the new Form I-944. Id. The Supreme Court has made it clear that “where

threatened action by government is concerned, [courts] do not require a plaintiff to

expose himself to liability before bringing suit to challenge the basis of the threat.”

                                           3
        Case 1:19-cv-02835-DLF Document 7 Filed 10/09/19 Page 4 of 10




MedImmume, Inc. v. Genetech, Inc., 549 U.S. 118, 128-29, 127 S. Ct. 764 (2007).

Again, no one can file for immigration benefits as of October 15, 2019, as things

stand today in contravention of the rights to apply for such benefits under the

Immigration and Nationality Act and the rights guaranteed under the Due Process

Clause of the Constitution. Compl. ¶¶ 53-73. Accordingly, Plaintiff Parilli

Renison, standing alone, has sufficiently demonstrated a likelihood of standing for

purposes of issuing a temporary restraining order against Defendants. See Lujan,

504 U.S. at 561 (“At the pleading stage, general factual allegations of injury

resulting from the defendant’s conduct may suffice . . . [because the court]

presume[s] that general allegations embrace those specific facts that are necessary

to support the claim.”).

      The discussion on the likelihood of Parrilli Renison’s standing could have

easily switched with the likely standing of the American Immigration Lawyers

Association, though the Court need not reach the issue to grant Plaintiffs’ motion

for a temporary restraining order. Town of Chester, 137 S. Ct. at 1651. In order to

demonstrate associational standing, an organization may show either that the

organization has suffered an injury in fact or that: “(a) its members would

otherwise have standing to sue in their own right; (b) the interests it seeks to

protect are germane to the organization's purpose; and (c) neither the claim

asserted nor the relief requested requires the participation of individual members in

                                           4
        Case 1:19-cv-02835-DLF Document 7 Filed 10/09/19 Page 5 of 10




the lawsuit.” Am. Chem. Council v. Dep't of Transp., 468 F.3d 810, 815. (D.C. Cir.

2006) (internal quotation marks and citations omitted). Moreover, to satisfy the

first prong of this associational standing test, Plaintiffs must show that they have

“at least one member” who has suffered, or imminently will suffer, an injury-in-

fact, meaning an injury that is (1) “concrete and particularized" and "actual or

imminent, not conjectural or hypothetical”; (2) “fairly traceable to the challenged

action of the defendant”; and (3) “likely, as opposed to merely speculative, . . . [to]

be redressed by a favorable decision.” Id. (internal quotation marks and citations

omitted); see also Food & Water Watch, Inc. v. Vilsack, 808 F.3d 905, 914 (D.C.

Cir. 2015).

      AILA has shown, supra and through its pleadings, that at least one identified

member faces an injury that is “concerted and particularized[.]” Am. Chem.

Council, 468 F.3d at 815. Brent Renison is an attorney and owner of Parrilli

Renison and an AILA member who faces a “concerted and particularized” injury

caused from the arbitrary and unlawful actions of the Defendants that would be

addressed with the requested remedy. AILA’s interest in properly serving its

membership of attorneys to properly file immigration benefits is germane to its

core mission, and while Parrilli Renison has cause to assert its own rights, its

participation is not necessary. Cf. Dep't of Commerce v. New York, 139 S. Ct.

2551, 2566, 204 L. Ed. 2d 978 (2019) (finding that "the predictable effect of

                                           5
           Case 1:19-cv-02835-DLF Document 7 Filed 10/09/19 Page 6 of 10




Government action on the decisions of third parties" was sufficient to establish

standing). Accordingly, at this stage, AILA has established a likelihood of

standing whether due to the harm directly to the organization or in a

representational capacity, one that the government has not challenged. Id; see

Havens Realty Corp. v. Coleman, 455 U.S. 363, 379, 102 S. Ct. 1114 (1982)

(“there can be no question that an organization has suffered injury in fact” where

defendant’s practices “have perceptibly impaired” its mission, causing a drain on

the organization’s resources.); Summers v. Earth Island Inst., 555 U.S. 488, 498,

129 S. Ct. 1142 (2009) (explaining the alternative basis of associational or

representational standing where an organization has standing to sue on behalf of an

aggrieved member); Gov. Opp. at 3-5, ECF. No. 5.

   II.      THE UNDISPUTED FACT THAT FORMS FOR IMMIGRATION
            BENEFITS HAVE NOT BEEN MADE PUBLIC AND CANNOT BE
            USED DEMONSTRATES THE IRREPARABLE HARM TO
            PLAINTIFFS

         The injury to Plaintiffs is irreparable absent immediate, preliminary relief.

Again, no one can file for many critical immigration benefits as of October 15,

2019, as things stand today, in contravention of the rights to apply for such benefits

under the Immigration and Nationality Act and the rights guaranteed under the Due

Process Clause of the Constitution. Compl. ¶¶ 53-73. Defendants’ actions have

closed the immigration system for affirmative benefits causing all affected parties

irreparable harm, that is “an imminent injury that is both great and likely, and for
                                             6
        Case 1:19-cv-02835-DLF Document 7 Filed 10/09/19 Page 7 of 10




which legal remedies are inadequate.” Jackson v. Dist. of Columbia, 692 F. Supp.

2d 5, 7 (D.D.C. 2010) (citing Wisconsin Gas Co. v. Federal Energy Regulatory

Com., 758 F.2d 669, 674, 244 U.S. App. D.C. 349 (D.C. Cir. 1985). Failure to be

able to timely file for certain immigration benefits could result in the loss of status

for the client’s represented by Parrilli Renison and AILA members and result in the

accrual of unlawful presence by these individuals. See 8 U.S.C. § 1182(a)(9).

Moreover, companies represented by Plaintiffs or its members may not be able to

timely employ essential personnel.

      Preparation of forms to file immigration benefits takes weeks and involves

back and forth process with the clients. Thus, an attorney cannot predict exact date

on which a form will be ready for filing. Indeed, most practitioners rely upon a

form provider. Plaintiff’s Mot., Exhibit A. ¶¶10, 12. With only 3 business days

between publication of the final forms and effective date, the providers, attorneys,

and organizations, like AILA, will not have any meaningful ability or notice to use

the forms even if they are finally made available today.

      Defendants have commonly granted the grace period requested here due to

the chaotic and harmful nature that results when new forms are required to file

immigration benefits. See https://www.uscis.gov/forms-updates (showing that

even when new versions of forms are released by USCIS, the agency continues to

accept older versions of the forms for some period of time); ); see also

                                           7
        Case 1:19-cv-02835-DLF Document 7 Filed 10/09/19 Page 8 of 10




https://www.uscis.gov/news/alerts/update-uscis-publish-revised-form-i-539-and-

new-form-i-539a-march-8 (showing that USCIS can extend a grace period to allow

for a transition between form versions). Absent this reasonable flexibility and

maintenance of the status quo, Plaintiffs will suffer is “an imminent injury that is

both great and likely, and for which legal remedies are inadequate.” Jackson v.

Dist. of Columbia, 692 F. Supp. 2d at 7. Accordingly, Defendants’ claims to the

contrary lack merit.

                                  CONCLUSION

      WHEREFORE, Plaintiffs respectfully request this Court to enter an

immediate order granting Plaintiffs request for immediate injunctive relief and

directing Defendants to immediately delay its self-imposed October 15, 2019

deadline to no longer accept the available forms necessary to apply for

immigration benefits for the duration of this proceeding.

                                        Respectfully submitted,


                                        /s/Jesse M. Bless
                                        Jesse M. Bless (MA BBO # 660713)
                                        American Immigration Lawyers Association
                                        1301 G. Street, Ste. 300
                                        Washington, D.C. 20033
                                        (781) 704-3897
                                        jbless@aila.org




                                          8
Case 1:19-cv-02835-DLF Document 7 Filed 10/09/19 Page 9 of 10




                           /s/Brent Renison
                           Brent Renison
                           Parrilli Renison, LLC
                           610 SW Broadway Suite 505
                           Portland, Oregon 97205
                           brent@entrylaw.com




                             9
        Case 1:19-cv-02835-DLF Document 7 Filed 10/09/19 Page 10 of 10




                          CERTIFICATE OF SERVICE

      I hereby certify that on October 9, 2019, I electronically filed the foregoing

with the Clerk for the United States District Court for the District of Columbia by

using the Court’s Electronic Court Filing system. A true and correct copy of the

motion has been served via the Court’s ECF system on all counsel of record.


                                        s/Jesse M. Bless
                                        Jesse M. Bless (MA BBO # 660713)
                                        American Immigration Lawyers Association
                                        1301 G. Street, Ste. 300
                                        Washington, D.C. 20033
                                        (781) 704-3897
                                        jbless@aila.org




                                          10
